DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
Claims 16-17, 20-41 are pending.  Claim 16 is independent. Claims 18-19 and 42-44 are cancelled 12/11/2020.  
Response to Amendment
The rejection of claims 16-17 and 20-36 and 39-41 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) in view of Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) is maintained.
The rejection of claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) in view of Ganapathiappan et al. (U.S. 2012/0092428 Al) is maintained.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive because none of Applicants arguments point to even 1 claimed method step that is not disclosed in the combination rejection.  
Applicants urge that Held ‘861 does not use the term capsule. In response, the prior art is pertinent to the claims the core/shell emulsion polymer of Held, is more explicitly illustrated by the encapsulated pigment of Sato et al. Figure 1, and [0178] teaching the hydrophobic moiety is directed toward the core and the hydrophilic moiety is directed toward the water phase to form the shell layer. And [0188] teaches the ink bonds the urethane bonds in the hydrophobic moiety. See also [0064] teaching the same.  Examiner agrees with Applicant, that the polymeric core shell emulsion of Held ‘861 is not explicitly comprise the claimed dispersing groups that are incorporated into claim 16.  That is why Held ‘861 was combined with Sato because Sato et al. teach a similar inkjet ink comprising: an aqueous medium (Abstract); and capsules including a polymeric shell surrounding a core (Figs. 1, 2); wherein the capsules are dispersed in the aqueous medium including a dispersing group covalently bonded to the polymeric shell; the dispersing group being selected from the group consisting of a carboxylic acid or salt thereof, a sulfonic acid or salt thereof, a phosphoric acid ester or salt thereof, a phosphonic acid or salt thereof, an ammonium group, a sulfonium group, a phosphonium group, and a polyethylene oxide group (§0182); the core includes one or more chemical reactants that form a reaction product upon application of heat and/or light (§§0044, 0045, 0121, 0178, 0189, 0257); the capsules having an average particle size of no more than 4 pm as determined by dynamic light scattering  method which 
Applicants urge that Held ‘861 based on thermal curing as claimed is not combinable with Sato et al. teaching photocuring. As explained in the previous office action, this cannot be found convincing because, on page 3, [0041] Sato et al. guide one of ordinary skill to the concept that the curing in photocurable ink, can occur as a result of light and can also occur at low levels of heat energy, encompassing the claimed thermal curing as it taught by Held ‘861.  See specifically page 3, 0041 teaching one of ordinary skill that the prior art photocurable ink can discharge by both light and heat since heating energy that is necessary for a heating process can be reduced, the heating temperature can be relatively decreased or the heating time can be rela tively reduced. In addition, storage stability and adhesion of the ink composition are more excellent, and the print head is hardly clogged even when the ink is left for a long time in a state in which the ink composition is not discharged from the print head.  It is the Examiner’s position that the teachings in [0041-0044] guide one of ordinary skill to both dispersion by light AND heat.
Applicant’s urge that the surfactants of [0182] do not comprise a reactive group to achieve the covalent bond being claimed.  In response, see the rejection below addressing the amended claims where Sato et al. teach the same highly unsaturated groups in [0044] to [0067] pages 3-4 as claimed to covalently bond the dispersing group to the polymeric shell.  

New Grounds of Claim Objections
Claims 21, 22, 24, 25, 27, 29-30, 32-33, 35 and 40 are objected to because of the following informalities:  The dependencies of these claims are to cancelled claims 18-19.  For purposes of compact prosecution, Examiner has interpreted these to be dependent on independent claim 16.  However, Examiner notes that, for example, if in claim 21, the dependency is changed to claim 16, claim 21 becomes a duplicate of claim 20.  Appropriate corrections are required.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 20-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) in view of Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932).

Held (US 5,853,861) is silent as to the claimed capsule thermally curable compounds making up the polymeric core of a core/shell emulsion polymer as required by claim 16.
Sato et al. teach a similar inkjet ink comprising: an aqueous medium (Abstract); and capsules including a polymeric shell surrounding a core (Figs. 1, 2); wherein the capsules are dispersed in the aqueous medium including a dispersing group covalently bonded to the polymeric shell; the dispersing group being selected from the group consisting of a carboxylic acid or salt thereof, a sulfonic acid or salt thereof, a phosphoric acid ester or salt thereof, a phosphonic acid or salt thereof, an ammonium 
Sato et al. further teach the one or more chemical reactants to include a monomer, oligomer, or polymer that is curable by free radical polymerization or by cationic polymerization (§§0044, 0045). This meets claim 16. 
Regarding the dispersing group of claim 19, Sato et al. further teach the dispersing group being a carboxylic acid or salt thereof (§§0044, 0178 and Fig. 2).
Regarding the inkjet ink includes a colorant and disperse dye of claims 20-22, Sato et al. further teach as a colorant (§0219-0222) teaching improvement by using a pigment as the colorant. As the pigment, any one of an inorganic pigment or an organic pigment can be used.Examples of the inorganic pigment to be used include carbon black (C.I. Pigment Black 7) such as furnace black, lamp black, acetylene black, and channel black, iron oxide, and titanium oxide.Examples of the organic pigment to be used include azo pigments such as insoluble azo pigments, condensed azo pigments, azo-lakes, and chelate azo pigments, polycyclic pigments such as phthalocyanine pigments, perylene and perynone pigments, anthraquinone pigments, quinacridone 
Regarding the polymeric shell, of claims 23-27, Sato teach including a polymer selected from the group consisting of a polyamide, a melamine based polymer, a poly(urea-urethane) polymer, and copolymers thereof (§0234).  Sato et al. further teach the monomer, the oligomer, or the polymer including at least one acrylate group as a polymerizable group (§§0044-0048).  Sato et al. further teach a photoinitiator (§0045). 
Regarding claims 28-30, Sato et al. further teach the polymeric shell being crosslinked (§0048).
Regarding Claim 34, Sato et al. further teach an inkjet printing method including the steps of: jetting an inkjet ink on a substrate; and applying heat and/or light to the inkjet ink jetted on the substrate to form a reaction product from the one or more chemical reactants in the capsules (§§0307-0309).  
It is the Examiner’s position that the general core/shell emulsion polymer of Held, is more explicitly illustrated by Sato et al. Figure 1, and [0178] teaching the hydrophobic moiety is directed toward the core and the hydrophilic moiety is directed toward the water phase to form the shell layer. And [0188] teaches the ink bonds the urethane bonds in the hydrophobic moiety. See also [0064] teaching the same.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inkjet ink of Held as depicted with the hydrophobic core of Sato et al. with the claimed blocked isocyanate thermally curable compound as taught by Ichimura et al. with a reasonable expectation of success and similar results to achieve both good adhesion to substrate and good wear resistance, as taught by Ichimura et al. (col. 1, lines 6-9). The motivation for doing so would be to maintain attractive appearance of the inkjet printed substrate over time.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) as applied to claims 16-17 and 20-36 and 39-41 above, and further in view of Ganapathiappan et al. (U.S. 2012/0092428 Al).
Held et al., Sato et al. and Ichimura et al. do not specifically teach an optothermal converting agent (Claim 37) or the optothermal converting agent being an infrared dye (Claim 38).
In the analogous art, Ganapathiappan et al. teach inkjet inks incorporating an infrared dye as optothermal converting agent (§§0014-0019). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,066,113 B2. recite material limitations to the insantly claimed method of manufacturing printed textile materials with the same steps of inkjet printing and thermal fixing as in the instant claims.  This is a double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1764